DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on October 6, 2021 were received and fully considered. Claims 1, 3, and 17 were amended. Claims 2 and 16 were cancelled. Upon further Examiner’s amendment, the claimed invention is in condition for allowance. Please see below for more detail.

Interview Summary
Examiner initiated interview on October 15, 2021. Please see attached.

 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Russell Dunlap on October 15, 2021.

The application has been amended as follows: 

Claim 1:

collecting volatile organic compounds released into the air from a user’s skin with a collector material of a collector, the collector directly applied to the user’s skin;
heating the collector material to desorb the volatile organic compounds from the collector material, the collector comprising a heater for heating the collector material;
separating a mixture of the volatile organic compounds into its constituent chemicals with a gas chromatography column;
ionizing the constituent chemicals to create ionized chemicals and detecting the ionized chemicals; and
analyzing the ionized chemicals to identify seizure-indicative volatile organic compounds.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1, and all dependent claims thereof, recites “collecting volatile organic compounds released into the air from a user’s skin with a collector material of a collector, the collector directly applied to the user’s skin; heating the collector material to desorb the volatile organic compounds from the collector material, the collector comprising a heater for heating the collector material; separating a mixture of the volatile organic compounds into its constituent chemicals with a gas chromatography column; ionizing the constituent chemicals to create ionized chemicals and detecting the ionized chemicals; and analyzing the ionized chemicals to identify seizure-indicative volatile organic compounds,” which in 

Therefore, claims 1, 3-15, and 17-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791